Title: To Thomas Jefferson from William Wirt, with Jefferson’s Notes, 4 May 1797
From: Wirt, William,Jefferson, Thomas
To: 


                    
                        Dear Sir
                        Pen. Park. May 4th. 1797
                    
                    Mrs. Gilmer directs me to enquire whether you can furnish her
                    
                        
                            with
                            20,000.
                             6
                            penny nails
                        
                        
                            
                            10,000.
                            16
                            penny do.
                        
                        
                            
                               200.
                            30.
                            penny do.?
                        
                    
                    In what time they can be got ready? Or, if they be now ready, whether it would suit you to take a draught for the amount on Mr. James Brown of Richmond payable on sight, or to wait for the money until the post from Richmond to Charlottsville gets again in motion? Your answer by the bearer will oblige, Sir, Yours respectfully
                    
                        Wm. Wirt
                    
                    
                        [Notes by TJ:]
                        
                            
                                
                                ℔
                                
                                d
                                
                                £
                            
                            
                                7/3 1/2 per M
                                140. VI.
                                
                                12 1/2
                                
                                 7— 5—10
                            
                            
                                17/6
                                200. XVI.
                                
                                10 1/2
                                
                                 8—15—
                            
                            
                                
                                 11. XXX
                                4. I. long @ 10d per ℔
                                    9— 2
                            
                            
                                
                                
                                
                                
                                
                                16—10
                            
                        
                        ordered to be delivered May 10th.
                        
                            
                                
                                
                                ℔
                                
                                
                            
                            
                                July
                                15.
                                5. VIII
                                12d
                                 0— 5— 0
                            
                            
                                
                                
                                3. XXX
                                10d
                                 0— 2— 6
                            
                            
                                
                                18.
                                5. VIII
                                12d
                                 0— 5— 0
                            
                            
                                
                                
                                
                                
                                17— 2— 6
                            
                            
                                Aug. 2. by order on James Brown
                                
                                17— 2— 6
                            
                        
                    
                